Citation Nr: 0000110	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  99-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
chondrosis of the right knee.

3.  Entitlement to a compensable rating for mechanical low 
back pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to March 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Buffalo, New York RO that: denied entitlement to 
service connection for a right shoulder disability; granted 
service connection for chondrosis of the right knee, 
evaluated as 10 percent disabling, effective in March 1997; 
and granted service connection for mechanical low back pain, 
evaluated as noncompensable, effective in March 1997.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a right shoulder disability.  The 
veteran further contends that his service-connected low back 
and right knee disabilities are more disabling than currently 
evaluated.

It is noted that additional evidence (a December 1999 VA 
examination report) was received subsequent to the issuance 
of the statements of the case, which has not been reviewed by 
the RO.  The Board notes that the veteran did not 
specifically waive RO consideration of the additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 
38 C.F.R. § 20.1304(c) (1999). 

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a 

distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate for the veteran's service-connected right knee 
and low back disabilities.

The case is consequently REMANDED for the following action:

The RO should review the veteran's claims 
in light of all evidence of record, 
including the evidence (VA examination 
report) received by the Board in December 
1999, and any other evidence obtained 
subsequent to the statements of the case.  
Thereafter, the RO should readjudicate 
the veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If the claims are not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



